DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 5-6 and 9 are cancelled; claims 1-4, 7-8 and 10-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In view of the amendments received 10 December 2020, the Examiner withdraws the objection to claim 1.

Response to Arguments
Applicant’s arguments, see “Pre-Brief Conference Request”, filed 11 January 2021, with respect to the rejection(s) of claim(s) 1-10 under Moehring have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Willis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willis et al (U.S. 6,216,027). Willis discloses (Figures 31-32; col. 17, line 40-col. 19, line 50; col. 22, lines 42-52) a display; a display controller configured to cause the display to display a coordinate plane formed by a first coordinate axis extending in a first direction and a second coordinate axis extending in a second direction perpendicular to the first direction; and a parameter setting section configured to selectively determine a first vital parameter to be associated with the first coordinate axis and a second vital parameter to be associated with the second coordinate axis, the display controller being further configured to cause items to be displayed on the coordinate plane in the display, the items including: a first reference line indicating a first reference value of the first vital parameter and extending in the second direction; a second reference line indicating a second reference value of the fist vital parameter and extending in the second direction; a third reference line indicating a first reference value of the second vital parameter and extending in the first direction; a fourth reference line indicating a second reference value of the second vital parameter extending in the first direction; a first symbol indicating a combination of a value of the first vital parameter and a value of the second vital parameter that are measured at a first time point; and a plurality of second symbols each indicating a combination of a value of the first vital parameter and a value of the second vital parameter that are measured at one of second time points that are before the first time point the display controller being further configured to cause a region defined inside the first reference line, the second reference line, the third reference line and the fourth reference line to be displayed on such a position that includes a center of the coordinate plane, irrespective of kinds of the first and second vital parameter determined by the parameter setting section the display controller being further configured to change positions of the first to fourth reference lines displayed on the coordinate plane by user input, the display controller being further configured to cause a third symbol to be displayed on the display, the third symbol indicating a first amount of variation of the value of the first vital parameter during a time period from one of the second time points to the first time points as well as indicating a second amount of variation of the value of the second vital parameter during the time period, wherein the third symbol is an arrow connecting the first symbol and one of the second symbols corresponding to the one of the second time points.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792